Case 2:19-cr-00081-KJM Document 1 Filed 05/09/19 Page 1 of 11




                                          2:19-cr-0081 KJM
Case 2:19-cr-00081-KJM Document 1 Filed 05/09/19 Page 2 of 11
Case 2:19-cr-00081-KJM Document 1 Filed 05/09/19 Page 3 of 11
Case 2:19-cr-00081-KJM Document 1 Filed 05/09/19 Page 4 of 11
Case 2:19-cr-00081-KJM Document 1 Filed 05/09/19 Page 5 of 11
Case 2:19-cr-00081-KJM Document 1 Filed 05/09/19 Page 6 of 11
Case 2:19-cr-00081-KJM Document 1 Filed 05/09/19 Page 7 of 11
Case 2:19-cr-00081-KJM Document 1 Filed 05/09/19 Page 8 of 11
Case 2:19-cr-00081-KJM Document 1 Filed 05/09/19 Page 9 of 11
Case 2:19-cr-00081-KJM Document 1 Filed 05/09/19 Page 10 of 11
Case 2:19-cr-00081-KJM Document 1 Filed 05/09/19 Page 11 of 11
